Citation Nr: 0635127	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $22,098.00, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  He had service in the Republic of Korea, where his 
awards and decorations included the Purple Heart Medal.

In December 2002, the Hartford, Connecticut, Regional Office 
(Hartford RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of March 1, 
1985, based upon his wife's death.  The Hartford RO 
implemented the proposed reduction in March 2003.  Later, VA 
informed the veteran that this reduction resulted in an 
overpayment in the amount of $22,098.00 in his VA disability 
compensation benefits. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision by the 
Committee on Waivers and Compromises (Committee) in St. 
Petersburg, Florida, which denied waiver of recovery of the 
overpayment due to bad faith.  

In May 2005, the case was remanded to schedule a Board 
hearing.  In September 2006, the veteran testified at a 
videoconference hearing; a copy of the hearing transcript is 
in the record.  

After reviewing the record, the Board finds that additional 
development of the record is warranted.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since 1953, the veteran has been receiving VA compensation 
benefits.  For many years, the veteran was paid at the rate 
for a veteran and a dependent spouse.

The veteran's wife died in February 1985.  In letters dated 
in March 1987 and May 1994, VA informed that veteran that his 
compensation benefits were being increased; that additional 
benefits were included for his spouse; and that he should 
inform VA of any change in his dependency status.  An April 
1995 VA Form 119, Report of Contact, indicates that a 
telephone call to the veteran elicited the information that 
the veteran was still married to "[redacted]" and a letter was 
sent to the veteran the same day, confirming the conversation 
and his statement that he was still married.  In December 
2002, the veteran informed VA that his wife passed away in 
February 1985, claiming that he had informed the Hartford RO 
of his wife's demise soon after her death in 1985.  In 
denying the veteran's request for a waiver of overpayment, 
the Committee found that the veteran did not report her death 
to VA until late 2002; that as a result of the delay in 
reporting her death, VA had compensated the veteran at a rate 
higher than that to which he was entitled, resulting in an 
overpayment in the amount of $22.098.00; and that his actions 
created a significant loss to the Government and constituted 
bad faith and, as such, waiver was precluded by law.  In July 
2004, in support of his request for a waiver, the veteran 
submitted a statement signed by W. S., who indicated that, 
while working at the Hartford RO as a National Service 
Officer (NSO) for the Disabled American Veterans (DAV), he 
recalled the veteran asking him to bring him to the RO so 
that he could bring a copy of his wife's death certificate 
and fill out the paperwork to notify VA of her passing.  W. 
S. added that he remembers this incident because in his 27 
years as an NSO, he only brought three veterans personally to 
the RO.  In a November 2004 statement of the case, the 
Committee determined that the evidence no longer established 
fraud and misrepresentation or bad faith on the veteran's 
part, but found that it would not be against equity and good 
conscience to require the repayment of the debt.

During his videoconference hearing, the veteran testified 
that he had told the DAV NSO, W. S., of his wife's death and 
had made arrangements with W. S. for him to pick the veteran 
up, since he was in a wheelchair due to his service-connected 
disabilities, and to take him to the Hartford RO about two 
weeks after his wife's death, where the veteran delivered a 
copy of his wife's death certificate and filled out papers 
for the VA.  He thought the name of the VA person that helped 
him was "W. M."  If he was contacted by VA afterwards, he 
stated that he is really blind and would place no 
significance on such correspondence; that, when he was on the 
phone with the VA representative, which may have happened in 
April 1995, the veteran remembers the VA representative 
stating something about his wife, and that the veteran told 
him that his wife had died in February 1985.  The veteran 
stated that the telephone number on the 1995 Report of 
Contact was his sister's telephone number in West Haven, 
Connecticut, and that the letter was sent to his sister's 
address.  He added that he had lived in Florida since 1987, 
but he did not report his change in address to the VA because 
he had his VA check go directly to his sister's house, as she 
takes care of everything, that is, banks it and sends him 
money, because of his eyesight.  Therefore, he contends that 
he was not responsible for the subsequent overpayment.  
Essentially, he maintains that VA was responsible because it 
did not properly update his marital status.  The veteran's 
representative also asked that an audit of the veteran's 
account be done.

Thus, the lay statements and the veteran's testimony may be 
construed as raising the issue of whether the assessed 
overpayment was properly created.  The veteran, in essence, 
claims the overpayment occurred because of VA administrative 
error.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2006); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that additional action by the RO to 
determine whether the creation of the debt at issue was 
proper is needed prior to further appellate consideration.

The Board notes that, in general, waiver determinations which 
do not involve fraud, misrepresentation, or bad faith by a 
claimant shall be waived only when it is shown that recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2006).  The Board emphasizes that waiver decisions are 
based upon the evidence of record, which, in essence, places 
the burden of proof upon claimants.  See 38 C.F.R. § 1.966 
(2006). 


In particular, the Board observes that a review of the claims 
file discloses that in the mid-1980's, the veteran received 
medical treatment from VA.  On March 30, 1986, he was 
reportedly hospitalized in the VA Connecticut Health Care 
System, and from January 6, 1987 to January 14, 1987, he 
reportedly received inpatient and/or outpatient treatment at 
the VA Medical Center (VAMC) in Miami, Florida.  Records of 
this VA treatment have not been associated with the veteran's 
claims file and could provide evidence of the veteran's 
marital status, particularly those records completed at the 
time of his admission.  As noted above, the veteran requested 
an audit, but none is in the file.  Moreover, the most recent 
VA Form 5655, Financial Status Report (FSR), was received in 
July 2003.  The medical records, an audit and an FSR should 
be sought on remand. 

The Board observes that the contentions raised on appeal and 
a determination of whether the creation of the debt at issue 
was proper are so closely tied together with each other and 
the issue of whether the waiver request should be granted, 
and in what amount, cannot be rendered until a decision on 
whether the debt was properly created has been rendered, and 
thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must 
therefore defer action on the issue of whether the waiver 
request should be granted at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  Request records of any hospital or 
outpatient treatment records for the 
veteran in the VA Connecticut Health Care 
System and at the Miami VA Medical Center 
(VAMC) after February 1985 and prior to 
December 2002, including archived 
records.  In particular, such records 
should include personal records (to 
include marital status) completed in 
conjunction with the veteran's 
hospitalization in Connecticut in March 
1986 and for treatment at the Miami VAMC 
from January 6, 1987 to January 14, 1987.  
Also request that the veteran provide any 
such records that he may have in his 
possession.  Document any efforts to 
obtain these records.  If records are 
unavailable, the provider should so 
indicate.  

2.  Set forth in the record a written 
paid and due audit of the veteran's VA 
disability account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amount properly due, and whether any 
amount of the overpayment has been 
recouped.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the veteran and 
his representative.

3.  After completion of 1 and 2 above, 
adjudicate the issue of whether the 
overpayment at issue was properly 
created, including consideration of 
whether the overpayment was due to sole 
VA administrative error and the amount of 
such overpayment.  A comprehensive 
explanation of the reasons and bases for 
that decision should be prepared and 
incorporated into the claims file.  If it 
is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran and his representative should be 
informed of the decision made and should 
be allowed the requisite period of time 
for a response.

4.  After completion of 1, 2, and 3 
above, if an overpayment is found to have 
been properly created, the veteran should 
be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a 
complete financial status report (VA Form 
5655), citing all current income, 
expenses, and assets.  

5.  After the actions requested in 1 
through 4 above have been completed, the 
case should be referred to the Committee 
on Waivers and Compromises (Committee) to 
review the record and reconsider the 
veteran's request for waiver.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
file.  A supplemental statement of the 
case (SSOC) is not the appropriate means 
for accomplishing this task, under proper 
appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an SSOC, which sets forth and 
considers all the applicable legal 
criteria pertinent to this appeal, 
including 38 C.F.R. §§ 1.963 and 1.965.  
The question of proper creation of the 
overpayment should also be addressed, 
with citations to the controlling law and 
regulations.  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
appellant and his representative should 
be afforded the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
disposition of any unresolved issue.  The veteran need take 
no action unless he is notified to do so.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  The appellant and his representative have 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


